DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 24 March 2022 has been entered. Furthermore, this action is in response to the amendments filed  24 March 2022 for application 16/446564, filed 19 June 2019.  Currently claims 1, 8, 12, and 19 are pending. Claims 2-7, 9-11, 13-18, and 20-22 have been previously canceled. It is noted that priority documents (translated copy) have been received (27 October 2020) to establish the 19 December 2016 foreign priority date.
  
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.

Specifically, Applicant Argues:
In Prong One, Applicant previously argued that the Office Action impermissibly breaks the claims into elements, rather than evaluating the claims based on the on the broadest reasonable interpretation of claim as a whole as required by the MPEP. 
MPEP instructs the examiners to "evaluate whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim." MPEP 2106.04. Such evaluation should be based on the broadest reasonable interpretation of claim as a whole… MPEP repeatedly emphasizes the importance of analyzing the claims "as a whole." See MPEP 2106.05 ("it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements Attorney Docket No.: 81010-000070of the individual steps." …Taking claim 1 as an example, when the Office Action breaks down the claim into multiple elements and further generalize each element, it is likely that each element is oversimplified. …In other words, if the claim is broken into bits and pieces that are small enough, there must be some level of abstract ideas. The outstanding Office Action again rejected the claims without responding to the clear traversal presented in Applicant's previous response. This failure to answer the substance of Applicants' arguments renders the Office Action incomplete as to all matters, as is required by 37 C.F.R. § 1.104(b)….While Applicant disagrees with the approach in the Office Action to dissemble the claims, Applicant amended the claims to further clarify the subject matter and alleges that the amended claims at most involve an abstract idea but are not directed to any abstract ideas. Further, the amended claims clearly recite subject matter related to efficiently calculating the results of an activation function in neural network processing with a large amount of input data. Such data processing cannot be practically performed in human minds. As such, claims 1, 8, 12, and 19 are not directed to a mental process or a mathematical step as alleged by the Office Action. Prong Two  As stated above, Applicant does not agree with the allegation that the pending claims recite the abstract idea. Assuming, arguendo, that the Examiner still believes that the claims recite a mental process, Applicant respectfully submits that the claims integrate the abstract idea into a practical application. The Office Action responded that "the inclusion of additional limitations ... do not integrate the abstract idea into a practical application at least because these claim elements are not positively recited in the claims." Applicant respectfully disagrees. To further the prosecution of the pending application, however, Applicant amended the claims to positively recite the claim limitations related to neural network processing. As such, it is  respectfully submitted that the pending claims integrate the abstract idea into a practical9 Attorney Docket No.: 81010-000070application since the claims provide technological improvements to computers configured to perform neural network operations. Thus, for at least the reasons set forth above, the independent claims of the present application, and their respective dependent claims, constitute patent-eligible subject matter because they are not directed toward an abstract idea. Accordingly, the withdrawal of the rejection to claims 1, 8, 12, and 19 under 35 USC 101 is respectfully requested.

Examiner’s Response:
               The Examiner respectfully disagrees. First, the Examiner maintains that the independent claims recite functionality that corresponds to mental or mathematical steps. For example, steps associated with mathematical concepts/calculations include the steps of multiplying input data by weights, adding a bias, summing (intermediate or additional) results, calculating an output value based on polynomial parameters,  increasing the count value by one, and replacing the input value with the calculated output value. Steps associated with mental processes include the steps for identifying slope and intercept parameter values (observation), and the association of an index with a data range (judgement, observation), the identification of a data range based on received values (observation, judgement). The following limitations recite either mental or mathematical steps: (1) identifying slope and intercept values according to an activation function is either a mental process (observation, judgement) or a mathematical step (using an activation function to identify parameters), (2) presetting a count value to one is either a mental process (association) or a mathematical step (setting count value),  (3) identifying an index associated with a data ranges is either a mental process (observation, judgement) or a mathematical step (finding an index associated with a data range), (4) comparing count value and an index (i.e., determining if the count value exceeds an index) is either a mental (judgement, observation) or a mathematical step (application of comparison/inequality operators). While it is appreciated that the applicants have amended the limitations to more positively recite the functionality of the neural network for generating the input into the activation function for which the claims recite a method to compute, in an iterative piece-wise manner, the output of that activation function, the Examiner maintains that even this claimed functionality does not clearly integrate the judicial exceptions into a practical technological application for the following reason. The Examiner notes that a review of the specification recites an association between the iterative piecewise evaluation (i.e., representation of complex functions by simple function) of the activation function in the implementation of a neural network and an improvement in the technology only in the “Background” section with paragraph [0005] relating the utility of the iterative piece-wise (decomposition into simpler functions) activation function computation to improved neural network implementation efficiency (viz., [0005]  “Conventionally, in order to speed up the operation speed of the processor, an FPU (Floating-Point Unit) may be integrated in the CPU and the GPU. The FPU is a processor dedicated to floating-point operations and may support the calculation of some transcendental functions, for example log(x). When calculating the complex functions such as various non-linear functions, it is generally to disassemble complex operations into simple operations, and then obtain a result after several operation cycles, which results in a low operation speed, a large area of the operational device and a high-power consumption.”) However,  the specification, characterizes the general approach of an iterative, piece-wise evaluation of the activation to improve neural network efficiency as a “conventional” or “generally” applied approach. Therefore, it is the Examiner’s view that each independent claim, when viewed as a whole, fails to integrate the judicial exceptions (which describe the algorithm for the piece-wise iterative evaluation of the activation function within a neural network) into a technological application that is an improvement on methods (including conventional) that were known at the time of the effective filing date.

The Applicant Further Argues:
Applicant respectfully submits that Deisher, Anane, and Liu, either alone or in 
combination, do not teach or suggest a computation circuit configured to "a computation 
circuit configured to: respectively multiply weight values of one of the multiply layers with 
input data output from a preceding layer of the neural network to generate intermediate 
results, add a bias value associated with a node of the layer to each of the intermediate 
results to generate addition results, and sum the addition results to generate an input value 
for activation," as recited. 
11 
Attorney Docket No.: 81010-000070 
Examiner’s Response:
The Examiner respectfully disagrees.  As set forth in the current office action, Deisher does teach “A computation circuit configured to: respectively multiply weight values of one of the multiply layers with input data output from a preceding layer of the neural network to generate intermediate results, add a bias value associated with a node of the layer to each of the intermediate results to generate additional results, and sum the addition results to generate an input value for activation” because he teaches that a hardware implementation of computation for a neural network (across multiple layers) that generates inputs to the activation function (for a given layer) by first applying weights to output from a previous layer to generate intermediate results, adding the bias to the intermediate results (either to each non-summed intermediate result but also to summed intermediate results), and then summing up the results of the application of weights and biases to form the sum output that thereby explicitly forms the (precalculated) input into the activation function (-viz., [0223, 0224, 0225, Figure 10A, Figure 11] The process 1020 may include " compute weighted input for individual parallel logic block ” 1036 , and as described above in detail for MAC 400 . Then , the process 1020 may include " accumulate weighted inputs with accumulator circuit to obtain sum for an output " 1038 , and as explained above , by a tree structure of adders to obtain a single sum ( or dot - product ) of weighted inputs for a single output referred to as a sum output herein., The process 1020 also may include " apply bias to sum output ” 1040 , and this may refer to applying the bias to only a final sum output , or applying the bias proportionally to the intermediate sum outputs as they are accumulated in the sum buffer ., The process 1020 then may include “ provide final sum output to activation function to compute a final output and depending on primitive layer type as indicated on layer descriptor ” 1044 , and therefore , the CNN , affine , and recurrent layers may have an activation function such as sigmoid or tan h , and so forth that is approximated by a piecewise linear function.)

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 12, and 19 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
As an initial matter, according to the first part of the Alice analysis (Step 1), the claims were determined to be directed to one of the four statutory categories: an article of manufacture, a method/process (claims 12, 19), a machine/system/product (claims 1, 8), and/or a composition of matter.
Secondly, based on the claims being determined to be within one of the four categories (i.e., process, machine, manufacture, or composition of matter) it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A). This step consists of a two-prong inquiry: (1) Does the claim recites an abstract idea, law of nature, or natural phenomenon? and (2) Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1, 8, 12, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes. This judicial exception is not integrated into a practical application because it fails to integrate the judicial exception into a practical application and generic recited computer elements do not add meaningful limitations The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed in the following analysis.
Regarding independent claims 1 and 12 the following analysis shows that the limitations recite the judicial exception of an abstract idea in the mental process group and in the mathematical concepts group and do not recite additional elements that integrate the judicial exception into a practical application.
Claim 1 does not satisfy the two-Prong Test for step 2A as explained in the analysis of each limitation below:
Prong 1: 
… respectively multiply weight values … with input data output from a preceding … to generate intermediate results, add a bias value associated with  … to each of the intermediate results to generate additional results, and sum the addition results to generate an input value for activation; (Yes)  The claim, under its broadest reasonable interpretation, recites a mathematical steps involving (1) the multiplicative application of weights to output results computed at a previous layer to generate intermediate results, (2) the addition of bias to the computed intermediate results to generate addition results, and (3) the sum of the addition results for use as inputs into an activation function. The mere recitation of processing resources, such as a search circuit does not take the claim limitation out of the mathematical concepts and mental processes groups.
…Precalculated based on one or more weight values …, input data …, and a bias value …:  (Yes)  The claim, under its broadest reasonable interpretation, recites a mathematical step involving the precalculation of input values based on input data into layers of a neural network, weights associated with layers, and a bias value of a node in a layer which is a mathematical calculation. The mere recitation of processing resources, such as a search circuit does not take the claim limitation out of the mathematical concepts and mental processes groups.
Identify, according to an activation function assigned …, one or more parameters of a polynomial that correspond to the input value:  (Yes)  The claim, under its broadest reasonable interpretation, recites the identification of parameters of  polynomial based information that is provided as input into this identification process, according to an activation function associated with a layer, which is a mental process. Furthermore, the identification of polynomial parameters using an activation function is also a mathematical step. The mere recitation of processing resources, such as a search circuit does not take the claim limitation out of the mental processes and mathematical concepts groups.
Wherein the one or more parameters of the polynomial include a slope value and an intercept value: The claim, under its broadest reasonable interpretation, recites the identification of a slope and intercept value of a polynomial which is a mental process. Furthermore, the identification of slope and intercept value parameters using an activation function is also a mathematical step. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups. 
Wherein each of the data ranges is associated with an index: The claim, under its broadest reasonable interpretation, recites the association of a data range to an index value which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
Identify one of the data ranges based on the received value, wherein the input value is within the identified data range, and identify the index associated with the identified data range: The claim, under its broadest reasonable interpretation, recites the identification of a data range and an associated index value based upon the received information which is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
Wherein the identified data range include multiple subranges, and wherein the identified slope value and the identified intercept value correspond to one of the subranges: The claim, under its broadest reasonable interpretation, recites the association of a data range with subranges and the association of slope and intercept values with a subrange where this association is a mental process. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
and preset a count value to one upon receiving the input value: The claim, under its broadest reasonable interpretation, recites the association of a count value to one based upon the reception of an input value which is a mental process. Furthermore, the setting of a count value to one is also a mathematical step. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups. 
Calculate an output value … based on one or more parameters of the polynomial and the input value ,: The claim, under its broadest reasonable interpretation, recites the computation of an output value of a node based upon the identified parameters of the polynomial and the information provided as input which is a mathematical step. The mere recitation of processing resources such as a computation circuit does not take the claim limitation out of the mental processes and mathematical concepts groups.
increase the count value by one subsequent to calculating the output value: The claim, under its broadest reasonable interpretation, recites the operation of increasing a count by one as the result of  performing a calculation operation which is a mathematical step. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
determine whether the count value is greater than the identified index; The claim, under its broadest reasonable interpretation, recites the comparison of two numbers, a count number and an index number which is a mental process (as well as a mathematical step). The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
… based on the determination that the count value is not greater than the identified index, wherein … to replace the input value with the calculated output value and identify a second slope and a second intercept value that correspond to the replaced input value. The claim, under its broadest reasonable interpretation, recites the mathematical steps of determining if a count value is greater than an index and the replacement/substitution of an input value with the output value if the count value is not greater than the index and the mental step of identifying a slope and intercept value associated with the replaced input value. The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
Prong 2 (No): The claim recites additional elements:
Receive an input value which is an insignificant extra solution activity (see MPEP§2106.05(d)), the mere recitation of which does not take the claim limitation out of the mental process group. 
store multiple data ranges which for the same reasons as noted above is insufficient to take the claim out of the mental process group because the recited computer elements performing this function are generic.
a search circuit… the search circuit is configured - The computer hardware that performs the reception of data, the replacement of values, and the identification of parameters is  recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component.
the computation circuit is further configured to - The computer hardware that performs the calculation of an output value is  recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component.  
device for neural network computation of a neural network including multiple layers, of one of the multiply layers … layer of the neural network … of the layer … fed  one of the multiple layers of the neural network  …node of the one of the multiple layers from a preceding layer… a node of the one of the multiple layers … of the node- The neural network computation field of application, including its layers and nodes, is recited at a high level of generality that simply links to a technological field of use (namely, neural networks).  
And transmit the calculated output value to the search circuit - The claim, under its broadest reasonable interpretation, recites the transmitting/outputting information using generic processing resources, which is an insignificant extra solution activity (see MPEP§2106.05(g)). 
None of these additional elements integrates the judicial exception into a practical application because the receiving of data, the neural network computation, the search circuit, and the computation circuit are generic components recited at a high level of generality and because the receiving of data is considered insignificant extra solution activity. 
In addition, according to the second part of the Alice/Mayo test (step 2B), it must be determined if the claim as a whole recite something significantly more than the judicial exception, when considered both individually and as an ordered combination. The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply linked to a field of use, see MPEP 2106.05(h). The examiner further notes that the claim limitation(s) below are deemed insufficient to transform a judicial exception to a patentable invention, as described in the analysis that follows below:
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Generic computer implemented method, processing resources including a search circuit and a computation circuit as noted above
Receiving an input value; this is a mere data gathering step which is a form of insignificant pre-solution activity
device for neural network computation of a neural network including multiple layers, of one of the multiply layers … layer of the neural network … of the layer…fed  to one of the multiple layers of the neural network  …node of the one of the multiple layers from a preceding layer… a node of the one of the multiple layers … of the node - the device or method for neural network computation simply supplies a link to a technological field of use as indicated above.
store multiple data ranges -It is first noted that, in addition to being a functional step performed by generic computer components,  the extra-solution of data gathering (storing data) is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II) iv). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
And transmit the calculated output value to the search circuit  - It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an exception using a generic computer component cannot provide an inventive concept.
As discussed in the step 1, 2A Prongs 1 and 2, and 2B analyses, claim 1 limitations examined individually or as an ordered combination recites no meaningful limitations that amount to significantly more than the exception itself. In particular, there are no indication that the combination of elements improves the functioning of a computer or improves another technology. Therefore, when looking at the claim elements individually or an ordered combination, claim 1 does not recite identified elements deemed by the courts as "significantly more”.
Independent claim 12 recites similar elements analyzed in claim 1 above and are rejected for the same reasons as claim 1. 
Furthermore, regarding the dependent claim 8 which is dependent on claim 1, the disclosed limitations does not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claims elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract idea as noted below:
Claim 8:
Step 2A:
Prong 1 (Yes):
… based on the determination that the count value is greater than the identified index.: The claim, under its broadest reasonable interpretation, recites a determination that one number (the count value) is greater than a second number (the identified index) which is a mental process (as well as a mathematical step). The mere recitation of processing resources does not take the claim limitation out of the mental processes and mathematical concepts groups.
Prong 2 (No):The claim recites one additional element:
 Wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on …;  The claim, under its broadest reasonable interpretation, recites the outputting of information using generic processing resources, which is an insignificant extra solution activity (see MPEP§2106.05(g)). 
This additional element does not integrate the judicial exception into a practical application because the computation circuit is recited at a high level of generality and because outputting data is considered insignificant extra solution activity. 
Step 2B: The claim does not recite additional elements that the courts have identified as “significantly more” for the same reasons as pointed out in Claim 1.
The elements in the limitations below are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g):
Wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on …;  It is noted that the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). Mere instructions to apply an exception using a generic computer component cannot provide an exception using a generic computer component cannot provide an inventive concept.

Therefore, as a whole claim 8 does not recite what have the courts have identified as "significantly more”.
Furthermore, regarding the dependent claim 19 which is dependent on claim 12 the disclosed limitations do not recite identified elements deemed by the courts as "significantly more”. The examiner notes that the dependent claim elements that are deemed insufficient to transform a judicial exception to a patentable invention and are considered part of the abstract and are rejected. In particular, claim 19 recites similar elements analyzed in dependent claim 8 above and are rejected for the 8same reasons as dependent claims 8.
In summary, as shown in the analysis above, claims 1, 8, 12, and 19 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 1, 8, 12, and 19 do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deisher et al (US20180121796 filed 3 November 2016), hereinafter referred to as Deisher,  in view of  Liu et al (“Computing Hyperbolic Tangent and Sigmoid Functions using Stochastic Logic”, 2016 50th Asilomar Conference on Signals, Systems and Computers, November 6-9, 2016, pp. 1580-1585), hereinafter referred to as Liu, and in further view of Anane et al. (“Reconfigurable Architecture for Elementary Functions Evaluation”, 2009 4th International Conference on Design and Technology of Integrated Systems in Nanoscal Era, 2009, pp. 90-94), hereinafter referred to as Anane,.

In regards claim 1, Deisher teaches a device for neural network computation of a neural network including multiple layers, comprising: A computation circuit configured to: respectively multiply weight values of one of the multiply layers with input data output from a preceding layer of the neural network to generate intermediate results, add a bias value associated with a node of the layer to each of the intermediate results to generate additional results, and sum the addition results to generate an input value for activation; ([0223, 0224, 0225, Figure 10A, Figure 11]The process 1020 may include " compute weighted input for individual parallel logic block ” 1036 , and as described above in detail for MAC 400 . Then , the process 1020 may include " accumulate weighted inputs with accumulator circuit to obtain sum for an output " 1038 , and as explained above , by a tree structure of adders to obtain a single sum ( or dot - product ) of weighted inputs for a single output referred to as a sum output herein., The process 1020 also may include " apply bias to sum output ” 1040 , and this may refer to applying the bias to only a final sum output , or applying the bias proportionally to the intermediate sum outputs as they are accumulated in the sum buffer ., The process 1020 then may include “ provide final sum output to activation function to compute a final output and depending on primitive layer type as indicated on layer descriptor ” 1044 , and therefore , the CNN , affine , and recur rent layers may have an activation function such as sigmoid or tan h , and so forth that is approximated by a piecewise linear function ., wherein the hardware implementation of computation within a neural network (across multiple layers) generates inputs to the activation function (for a given layer) by first applying weights to output from a previous layer to generate intermediate results, adding the bias to the intermediate results (either to each non-summed intermediate result but also to summed intermediate results), and then summing up the results of the application of weights and biases to form the sum output that thereby forms the input into the activation function.)   a search circuit configured to: receive the input value precalculated based on the weight values of the layer of the neural network, the input data fed to the layer from the preceding layer of the neural network, and the bias value of the node of the layer, ([Figure 17, 0190, 0072, Figure 3, Figure 9A, Figure 8, Figure 10A, Figure 10B]… an activation function section definition array may be set in the memory that lists a base sum value (potential input value that is a sum from the MAC) …, . The bias values may be constant at least for a single output ( or node ) . …Thus , a bias value may be added to the weighted inputs in a number of different ways . For instance , an individual bias value may be applied to the sum before the weighted inputs are added to the bias value . Alternatively , the bias may be added to the sum of the weighted inputs after the accumulation step . The constant / bias array may be a single dimensional array , with one weight per output., wherein the activation function computation in a neural network includes input in the form of the sum of the multiplication accumulator circuit output and a constant /bias buffer such that both the sum of the sum of the weighted multiplications (weights times input data) and the bias occurs before the evaluation of the activation function (Figure 3) and wherein that neural network comprises a set of layers which successively process input data and which are characterized as having nodes/elements with bias values.)  identify, according to an activation function assigned to the one of the multiple layers, one or more parameters of a polynomial that correspond to the input value; ([Figure 17, Figure 9C, 0190, 0195, Figure 7A] … the corresponding output value for the base point and the slope of the segment …, The calculation of y=f(x) is performed using the following algorithm:  <a> Find the largest I for which Bi<=x, … where <a> refers to a search …, wherein the activation function (associated with a layer of a multi-layer neural network) is segmented using piecewise linear functions such that a search is performed to identify the slope and intercept values to be associated with an input x.) wherein the one or more parameters of the polynomial include a slope value and an intercept value; ([Figure 17, Figure 9C, 0191, 0193, 0194] Each segment is defined using … b_i – A base (left most point) on the output (y-axis) … s- the segments slope …, wherein the piecewise linear function associated with a segment of the activation function is characterized by a slope s and an intercept value b_i.) store multiple data ranges, wherein each of the data ranges is associated with an index; identify one of the data ranges based on the received input value, wherein the input value is within in the identified data range; ([Figure 17, Figure 9C, 0190, 0195] …an activation function section definition array may be set in the memory that lists a base sum value … the corresponding output value for the base point, and the slope of the segment…, The calculation of y=f(x) is performed using the following algorithm:  <a> Find the largest I for which Bi<=x, … where <a> refers to a search …, wherein piecewise linear function parameters associated with each of different ranges for an input value operated on by an activation function are stored in memory and searched, as shown in equation 7, to find the segment number I to which that input value is to be associated.) … and wherein the computation circuit is further configured to calculate an output value of the node based on the one or more parameters of the polynomial and the input value. ([Figure 17, Figure 9C, 0190, 0195] … the corresponding output value for the base point and the slope of the segment …, The calculation of y=f(x) is performed using the following algorithm: <b> calculate Y=((X-Bi)*si>>scale+bi … ,b. is the linear equation used once segment of an input is found and to calculate a corresponding output from the PwL function, wherein the output of the activation function (for a node in a layer of a neural network) is computed by applying the appropriate piecewise linear segment function to the input value.)  
However, Deisher does not explicitly teach wherein the identified data range include multiple subranges, and wherein the identified slope value and the identified intercept value correspond to one of the subranges; and preset a count value to one upon receiving the input value; …. increase the count value by one subsequent to calculating the output value; and determine whether the count value is greater than the identified index and transmit the calculated output value to the search circuit based on the determination that the count value is not greater than the identified index, wherein the search circuit is configured to replace the input value with the calculated output value and identify a second slope and a second intercept value that correspond to the replaced input value. In other words, Deisher does not explicitly teach the consideration of different range intervals associated with a particular segmentation region in a piecewise linear approximation of a function. Deisher does not appear to teach a number whose incrementation corresponds to an iterative process in computing a function. Although Deisher teaches a range index, he does not associate the index to a count value. Although Deisher that the application of a piecewise linear representation generates an output in the form of the corresponding approximation y (e.g., equation 8, [0195]), he does not teach that this output is formed based upon a count value and does not teach that this value is sent back into a search circuit to then replace the original input value. Although Deisher teaches distinct slope/intercept values corresponding to distinct data ranges, he does not explicitly teach multiple distinct range/intercept values for the same data range. 
However, Liu, in the analogous art of efficient computation of neural network functions, teaches … preset a count value to one upon receiving the input value ([p. 1581, Section II, p. 1583, Section IIIB, Equation 13] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein a count corresponding to a number of factorization terms (i.e., the number of piecewise linear factors) is used to approximate a function evaluated at input x such as n=5 in equation 2 and wherein the first term is this piecewise approximation may be linear for a first order Maclaurin series expansion which is also represented in its unfactored form for arbitrary n in equation 13.) …. increase the count value by one subsequent to calculating the output value;.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 13, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein higher order terms are captured by the application of successive factorization components in the Maclaurin series approximation of a function as shown in equation 2 such that, for example, the exponential function is, in particular, computed from successive applications of the multiplicative stochastic computational element as shown in Figure 3.)  and determine whether the count value is greater than the identified index ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein higher order terms are captured by the application of successive factorization components in the Maclaurin series approximation of a function such that, for example, the 5th order Maclaurin series approximation to the exponential function is computed from the successive applications of 5 multiplicative stochastic computational elements in which the index value may be taken to be the number of these computational elements (i.e., the number order of the polynomial desired to approximate the function over a given data range) and the count increments over each successive application of a computational element.)  and transmit the calculated output value to the search circuit based on the determination that the count value is not greater than the identified index, ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, if the count value, initially set to one and incremented by 1 with each application of a computational element, is less than or equal to the number of applications of the computational element (5) as shown in Figure 3 for the 5th order Maclaurin series approximation for the exponential function, the output of that computational unit is sent into the subsequent computational unit where it is treated as an input value in a linear function.) wherein the search circuit is configured to replace the input value with the calculated output value ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, if the count value, initially set to one and incremented by 1 with each application of a computational element, is less than or equal to the number of applications of the computational element (5) as shown in Figure 3 for the 5th order Maclaurin series approximation for the exponential function, the output of that computational unit is sent into the subsequent computational unit where it is treated as an input value in a linear function – i.e., it replaces the input value with the calculated output value.) and identify a second slope and a second intercept value that correspond to the replaced input value. ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>, The one-bit delay element is used for decorrelation. The e−2ax is implemented using the method presented in Section II. A.; wherein, successive factorizations used in the Maclaurin approximation of a function, such as exponential or sigmoid, have associated with distinct intercept and slope values, such as, for example 1/5, ¼, 1/3, 1/2 shown in Figure 3 and equation 2 corresponding to different slopes and the intercept for the last applied factorization for the sigmoid term being different from 1 (specifically, it must be ½ as can be seen in equation 4 with x=0), thereby also being distinct – in other words, Horner’s rule is used to approximate the functions 1+exp(-2ax) and 1-exp(-2ax) such that this requires the factorization shown in equation 2 but for exp(-2ax) instead of exp(-ax) and the addition of 1 to that expression to generate a corresponding expression of the form 2-(2ax(1-2ax/2(1-2ax/3(1-2ax/4(1-2ax/5))) where the slope associated with/identified for each factorization term varies from 2a/5 to 2a/4 to 2a/3 to 2a/2 to 2a over successive iterations while the intercept value is 1 for the first 4 iterations and is 2 for the last iteration.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to determine if a count value, preset to one based on reception of input data, for each iteration in a recursive numerical computation of the function f(x) exceeds an index value that may be associated with the desired polynomial order desired for a given data range, to send the output resulting from one recursion iteration (a count increment) back into a search circuit with that output replacing the previous input for a repeated application of a linear transformation if the number of recursions is less than the desired polynomial order desired for a given data range, and to identify a second slope and intercept value to be associated with an input value that has been formed during a recursive iteration to capture the factorized components in a truncated Maclaurin series approximation when an input value in a previous recursion has been replaced by the output of the recursion iteration resulting from that input.  The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range  (Liu, Abstract, Figure 3). 
However, Deisher and Liu do not explicitly teach wherein the identified data range include multiple subranges, and  15Attorney Docket No.: 81010-000070 | IP160367wherein the identified slope value and the identified intercept value correspond to one of the subranges. In other words, Liu does not explicitly teach a piecewise functional approximation across subranges, each of which has a distinct slope and intercept value.
However, Anane, in the analogous art of performing segmentation to represent a function by piecewise polynomial functions, teaches wherein the identified data range include multiple subranges, and  15Attorney Docket No.: 81010-000070 | IP160367wherein the identified slope value and the identified intercept value correspond to one of the subranges.  ([p. 91, Section IV, Figure 1] Using piecewise minimax approximation, our method requires dividing the input interval in m sub-intervals then approximating the function on each subinterval. The polynomial coefficients are stored in look-up tables. The n bits input operand X is split into (m bits) upper part XI used to address these tables and (n-m) bits lower part X2, specifying where the approximation is done. When the intervals number (m) increases the polynomial degree decreases which means that the computation time decreases but the increasing of the polynomials number induces a huge number of coefficients to be stored on look-up tables hence the augmentation of the table's sizes (the m value)…. This means that the functions are approximated by polynomials evaluated by Horner scheme as follows: P3 (X) = «C3x X2 + C2) x X2 + CI) x X2 +Co ., wherein, in the implementation of a Horner’s rule-based architecture for efficiently computing a function, a data range (for the independent variable) is divided up into sub-ranges, to each of which is associated tabulated slope and bias parameters for approximating the value of the function in each sub-range of the data range.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane to sub-divide a data range into sub-ranges, each of which has associated a slope and intercept/bias value for the evaluation of a value of a function.  The modification would be obvious because one of ordinary skill would be motivated to achieve efficient and accurate evaluation of a function through piecewise polynomial approximations over a set of sub-ranges in each of which the polynomial is represented by slopes and intercept values in a Horner’s rule-based implementation architecture (Anane, [Abstract, p. 93, Section X, Figure 1, Table 4]). 

In regards to claim 8, rejection of claim 1 is incorporated and Deisher does not further teach wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on the determination that the count value is greater than the identified index. Although Deisher teaches that the application of a piecewise linear representation generates an output in the form of the corresponding approximation y (e.g., equation 8, [0195]), he does not teach that this output is formed based upon a count value. 
However, Liu, in the analogous art of efficient computation of neural network functions, teaches wherein the computation circuit is further configured to transmit the output value to an input/output circuit based on the determination that the count value is greater than the identified index.  ([p. 1581, Section II, p. 1583, Section IIIB, Equation 2, Figure 3] The 5th order Maclaurin polynomials of e^(-ax) transformed for stochastic implementation is given by: … <equation 2>; wherein, once the count value, initially set to one and incremented by 1 with each application of a computational element, exceeds (i.e., will be 6) the number of applications of the computational element (5) as shown in Figure 3 for the 5th order Maclaurin series approximation for the exponential function, an output y which is the resultant approximation is output which is also an output circuit in the hardware schematic of Figure 3.)
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher to incorporate the teachings of Liu to output a recursively determined numerical approximation of the function f(x) if the number of recursive iterations exceeds an index value that may be associated with the desired polynomial order desired for a given data range.  The modification would be obvious because one of ordinary skill would be motivated to exploit stochastic computing methodologies that are well suited for nanoscale CMOS technologies in the computation of neural network-related functions such as the exponential function by using a factorized representation of a truncated Maclaurin series with each factorized component corresponding to a linear operation in a stochastic computational element and with higher order terms formed from successive applications over these elements with a count corresponding to the number of applications of these elements and an index corresponding to the desired order of the Maclaurin expansion for a given data range (Liu, Abstract, Figure 3).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deisher and Liu to incorporate the teachings of Anane for the same reasons as pointed out for claim 1.

Claim 12 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Deisher, Liu, and Anane.

Claim 19/12 is also rejected because it is just a method implementation of the same subject matter of claim 8/1 which can be found in Deisher, Liu, and Anane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forte et al. (“Systolic Architectures to Evaluate Polynomials of Degree n Using the Horner’s Rule”, 2013 IEEE 4th Latin American Symposium on Circuits and Systems (LASCAS), 2013, pp. 1-4) teach a systolic/FPGA implementation of Horner’s rule for approximating various complex functions, including exponential and hyperbolic functions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126